Case 17-37057        Doc 59     Filed 01/31/19     Entered 01/31/19 12:44:44          Desc      Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 37057
         Katrina Roberts

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 12/14/2017.

         2) The plan was confirmed on 04/12/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 10/19/2018.

         5) The case was Converted on 12/13/2018.

         6) Number of months from filing to last payment: 10.

         7) Number of months case was pending: 14.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have not cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-37057            Doc 59       Filed 01/31/19    Entered 01/31/19 12:44:44              Desc          Page 2
                                                       of 3



 Receipts:

          Total paid by or on behalf of the debtor                  $5,000.00
          Less amount refunded to debtor                            $3,148.81

 NET RECEIPTS:                                                                                       $1,851.19


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                      $0.00
     Court Costs                                                                $0.00
     Trustee Expenses & Compensation                                           $60.55
     Other                                                                      $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                          $60.55

 Attorney fees paid and disclosed by debtor:                         $0.00


 Scheduled Creditors:
 Creditor                                           Claim         Claim         Claim        Principal        Int.
 Name                                     Class   Scheduled      Asserted      Allowed         Paid           Paid
 Ally Financial                       Secured       24,841.00     26,564.36     26,564.36       1,619.97       170.67
 Cavalry Portfolio Services LLC       Unsecured           0.00           NA            NA            0.00         0.00
 Cavalry SPV I LLC                    Unsecured           0.00      2,625.58      2,625.58           0.00         0.00
 Check Advance USA                    Unsecured           0.00           NA            NA            0.00         0.00
 City of Chicago - Dept. of Finance   Unsecured         200.00           NA            NA            0.00         0.00
 City of Naperville                   Unsecured          25.00           NA            NA            0.00         0.00
 CREDIT PROTECTION ASSO               Unsecured         435.00           NA            NA            0.00         0.00
 Educational Credit Management Corp   Unsecured     50,254.00     49,860.89     49,860.89            0.00         0.00
 First Loans Financial                Unsecured         500.00           NA            NA            0.00         0.00
 HUNTER WARFIELD                      Unsecured      1,196.00            NA            NA            0.00         0.00
 Illinois Tollway                     Unsecured      1,000.00       1,071.90      1,071.90           0.00         0.00
 IQ Data International Inc            Unsecured      2,312.00            NA            NA            0.00         0.00
 Jefferson Capital Systems LLC        Unsecured         650.00        650.68        650.68           0.00         0.00
 Merchants Credit Guide               Unsecured         100.00           NA            NA            0.00         0.00
 Navient Solutions Inc                Unsecured           0.00      1,725.04      1,725.04           0.00         0.00
 Navient Solutions Inc                Unsecured           0.00      4,457.63      4,457.63           0.00         0.00
 Navient Solutions Inc                Unsecured           0.00      6,238.22      6,238.22           0.00         0.00
 Portfolio Recovery Associates        Unsecured         900.00           NA            NA            0.00         0.00
 Resurgent Capital Services           Unsecured           0.00        350.22        350.22           0.00         0.00
 Rice, Ashonta                        Unsecured      4,000.00            NA            NA            0.00         0.00
 Sprint                               Unsecured         687.00        686.70        686.70           0.00         0.00
 US Bank                              Unsecured         200.00           NA            NA            0.00         0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-37057        Doc 59      Filed 01/31/19     Entered 01/31/19 12:44:44             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $26,564.36          $1,619.97           $170.67
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                          $26,564.36          $1,619.97           $170.67

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $67,666.86               $0.00             $0.00


 Disbursements:

         Expenses of Administration                                $60.55
         Disbursements to Creditors                             $1,790.64

 TOTAL DISBURSEMENTS :                                                                       $1,851.19


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 01/31/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
